Citation Nr: 9904754	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  93-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal. 

In November 1993, the Board affirmed the RO's March 1992 
decision which denied an evaluation in excess of 10 percent 
for headaches.  In March 1995, the United States Court of 
Veterans Appeals (the Court) granted a joint motion of the 
appellant and the Secretary of Veterans Affairs to vacate 
that decision and remand the appeal to the Board for another 
decision.  In light of the Court's decision that the 
veteran's VA psychiatric and neurological examinations in 
September 1992 were inadequate because the examining 
physicians apparently had not reviewed the veteran's medical 
records, an August 1995 BVA determination remanded the case 
to the RO for further development to include VA neurological 
and psychiatric examinations and the gathering of recent 
treatment records.  

Thereafter, the case was returned to the Board and, in 
January 1997, the Board denied an evaluation in excess of 10 
percent for headaches.  The veteran appealed the Board's 
decision to the United States Court of Veterans Appeals 
(Court) and briefs were filed on behalf of the veteran and 
VA.  In a decision, [redacted], the Court vacated the Board's 
decision and remanded the case to the Board for further adjudication.  
As the time allowed for motions under Rule 35 of the Court's 
Rules of Practice and Procedure expired, judgment was entered 
on July 20, 1998.  Pursuant to this decision and judgment, 
the case was returned to the Board.



REMAND

The Board finds that pursuant to the Decision issued by the 
Court, and in order to render a well-supported decision in 
this case, further development is necessary.  The Court found 
that the Board's August 1995 remand was not complied with 
fully.  In this regard, the Court indicated that the 
veteran's hospitalization from March to June 1996 could not 
take the place of the examinations requested in the August 
1995 remand.  In particular, the Court noted that there was 
no examination to determine whether there was a psychiatric 
component to the veteran's headaches.  Moreover, there was no 
indication that the veteran's claims folder was available for 
review during the veteran's hospitalization for PTSD or 
during a neurological examination.  

Accordingly, this case is REMANDED for the following actions:  

1.  The veteran should be afforded a 
neurological examination to determine the 
nature and severity of any current 
neurological disorder with associated 
headaches.  Any indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examination report should include a 
detailed industrial history, and the 
frequency and extent of headaches should 
be reported as accurately as possible to 
include time lost from work.  The 
examiner should also be requested to 
reconcile any diagnosis with those given 
the veteran over the years and to provide 
opinions as to (1) the most likely 
etiology of the veteran's headaches and 
(2) the degree of probability, if any, 
that his current headaches are associated 
with the headaches he reported in 
service.  The rationale for any 
conclusions should be reported.  It is 
essential that veteran's claims file be 
made available to the examiner for review 
in connection with the evaluation.  
 
2.  The veteran also should be afforded a 
psychiatric examination to assist in 
determining the etiology of the veteran's 
headaches.  Any necessary tests should be 
conducted.  Specifically, the examiner 
should be requested to provide an 
opinion, with supporting rationale, as to 
whether there is a psychiatric component 
to the veteran's complaints of headaches 
and the extent to which a psychiatric 
pathology, including a personality 
disorder, might account for the veteran's 
complaints.  The veteran's claims file 
must be made available to the examiner 
for review in connection with the 
evaluation. 

3.  Thereafter, the RO should review any 
examination report(s) received to ensure 
that they are in compliance with this 
REMAND.  If deficient in any manner, they 
should be returned, along with the claims 
file, for appropriate corrective action.

4.  The RO should then review the 
evidence and readjudicate the veteran's 
claim of entitlement to an increased 
evaluation for headaches in light of all 
the pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.








The veteran and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The case should be handled expeditiously.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


